Judgment reversed on the law and the facts, with costs, and judgment directed in favor of the plaintiff for the relief demanded in the complaint, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made in accordance therewith, the order to be settled on notice. We are of the opinion that plaintiff’s testator and defendants Presley and Guardian Detroit Company were joint venturers, and that defendant National Investors Corporation, by reason of benefits received, must also account to the plaintiff. The release given by the plaintiff, dated February 9, 1928, was procured by reason of representations made that the formation of National Investors Corporation marked the beginning of a new enterprise which was Presley’s creation and separate and distinct from any enterprise which Richards had worked upon or been interested in; that the plan in which Richards had been interested had been abandoned as a failure, and that Richards was merely an employee in connection with this alleged new venture and had done very little work in connection therewith. This view is not justified by the evidence. Plaintiff’s testatrix should have been fully informed of all transactions from the beginning of her husband’s connection with the enterprise. The release, therefore, must be set aside and an accounting ordered. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur.